Case 0:20-cv-60256-RS Document 82-1 Entered on FLSD Docket 11/13/2020 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                     CASE NO.: 20-60256-CIV-SMITH

  VERED WEINSTOCK,

                 Plaintiff,
   v.

  STORM TIGHT WINDOWS, INC.,
  a Florida corporation,
  LEE BROWN, individually, and
  KATHY BROWN, individually,

                 Defendants.
                                              /

                              DEFENDANTS’ OFFER OF JUDGMENT

         Defendants, Storm Tight Windows, Inc., Lee Brown and Kathy Brown, by and through

  their undersigned counsel, pursuant to Rule 68 Fed.R.Civ.P., hereby offer to allow judgment to be

  taken against them in favor of Plaintiff, Vered Weinstock, in the amount of $4,000.00, exclusive

  of costs and attorney’s fees, and an additional $25,000.00 for costs and attorney’s fees.


                                      CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
  Electronic   Mail   on      this   12th   day   of   November,    2020   to     Jordan   Richards   at
  Jordan@jordanrichardspllc.com;                                    Melissa@jordanrichardspllc.com;
  Jake@jordanrichardspllc.com.

                                                       By: /s/ Kenneth L. Minerley
                                                       Kenneth L. Minerley
                                                       Fla. Bar No. 521840
                                                       Primary Email:
                                                       Ken@minerleyfein.com

                                                       MINERLEY FEIN, P.A.
                                                       Attorneys for Defendants
Case 0:20-cv-60256-RS Document 82-1 Entered on FLSD Docket 11/13/2020 Page 2 of 2




                                        1200 N. Federal Highway, Suite 420
                                        Boca Raton, FL 33432
                                        Phone:    561/362-6699
                                        Fax:      561/447-9884
                                        Fileclerk@minerleyfein.com
